Morris, J.
(dissenting) — The majority in their opinion hold that it is an abuse of discretion for the trial court to hold that no “good cause” is shown for granting an extension of time in which to file and serve a statement of facts. When the application is not made until the expiration of forty days from the time fixed for the running of the appeal and it is shown that no application has been made to the stenographer to prepare a statement, the only excuse being it could not have been prepared if it had been ordered, it is not for us to say whether or not the lower court should have extended the time. The only question for us to determine is, Did the court abuse its discretion in refusing to extend the time? To say that it did is to hand down a pernicious rule and one *606that will, if adhered to, result in bad and loose practice. I therefore dissent.